Title: To George Washington from Edmund Randolph, 5 August 1794
From: Randolph, Edmund
To: Washington, George


               
                  Sir
                  Philadelphia August 5. 1794.
               
               The late events in the neighbourhood of Pittsburg appeared, on the first intelligence of them, to be extensive in their relations. But subsequent reflection, and the conference with the governor of Pennsylvania, have multiplied them in my mind tenfold.  Indeed, sir, the moment is big with a crisis, which would
                  
                  convulse the oldest government; and if it should burst on ours, its extent and dominion can be but faintly conjectured.
               At our first consultation in your presence, the indignation, which we all felt at the outrages committed, lead us to advise, that the information received should be laid before an associate justice or the district judge, to be considered under the act of May 2d 1792.  This step was urged, by the necessity of understanding without delay all the means, vested in the President for suppressing the progress of the mischief. A caution, however, was prescribed to the attorney-general, who submitted the documents to the judge; not to express to him the most distant wish in the President, that the certificate should be granted.
               The certificate has been granted; and altho’ the testimony is not, in my judgment, yet in sufficient legal form to become the groundwork of such an act; and a judge ought not a priori to decide, that the marshal is incompetent to suppress the combination by the posse comitatus; yet the certificate if it be minute enough is conclusive, that "in the counties of Washington and Alleghany, in Pennsylvania, laws of the U.S. are opposed and the execution thereof obstructed by combinations too powerful to be suppressed by the ordinary course of judicial proceedings, or by the powers, vested in the marshal of that district."  But the certificate specifies no particular law, which has been opposed. This defect I remarked to Judge Wilson, from whom the certificate came; and observed, that the design of the law being, that a judge should point out to the executive, where the judiciary stood in need of military aid, it was frustrated, if military force should be applied to laws, which the judge might not contemplate. He did not yield to my reasoning; and therefore I presume, that the objection will not be received against the validity of the certificate.
               Upon the supposition of its being valid, a power arises to the President, to call forth the militia of Pennsylvania, and eventually the militia of other states, which may be convenient. But as the law does not compel the President to array the militia in consequence of the certificate, and renders it lawful only for him to do so; the grand inquiry is whether it be expedient to exercise this power at this time.
               On many occasions have I contended, that whensoever military coercion is to be resorted to in support of law, the militia
                  
                  are the true, proper and only instruments which ought to be employed. But a calm survey of the situation of the United States has presented these dangers, and these objections, and banish every idea of calling them into immediate action.
               1. A radical and universal dissatisfaction with the excise pervades the four transmontane counties of Pennsylvania, having more than sixty three thousand souls in the whole, and more than fifteen thousand white males above the age of sixteen. The counties on the eastern side of the mountain, and some other populous counties are infected by similar prejudices, inferior in degree and dormant, but not extinguished.
               2. Several counties in Virginia, having a strong militia, participate in these feelings.
               3. The insurgents, themselves numerous, are more closely united by like dangers, with friends and kindred, scattered abroad in different places, who will enter into all the apprehensions, and combine in all the precautions of safety, adopted by them.
               4. As soon too, as any event of eclat shall occur, around which persons, discontented in other principles, whether of aversion to the government or disgust with any measures of the administration may rally, they will make common cause.
               5. The governor of Pennsylvania has declared his opinion to be, that the militia, which can be drawn forth, would be unequal to the task.
               6. If the militia of other states are to be called forth, it is not a decided thing, that many of them may not refuse. And if they comply, is nothing to be apprehended from a strong cement growing between all the militia of Pennsylvania, when they perceive that another militia is to be introduced into the bosom of their country?  The experiment is at least untried.
               7. The expence of a military expedition will be very great; and with a devouring Indian war, the commencement of a navy, the sum to be expended for obtaining a peace with Algiers, the destruction of our mercantile capital by British depredations, the uncertainty of war or peace with Great Britain, the impatience of the people under increased taxes, the punctual support of our credit, it behoves those, who manage our fiscal matters to be sure of their pecuniary resources, when so great a field of new and unexpected expence is to be opened.
               
               8. Is there any appropriation of money, which can be immediately devoted to this use?  If not, how can money be drawn?  It is said, that appropriations exist to the war-department generally; but it may deserve inquiry, whether they were not made upon a particular statements of a kind of service, essentially distinct from the one proposed.
               9. If the intelligence of the overtures of the British to the western countries be true, and the inhabitants should be driven to accept their aid, the supplies of our western army, the western army itself, may be destroyed; the reunion of that country to the United States will be impracticable; and we must be engaged in a British war. If the intelligence be probable only, how difficult will it be to bring the world to believe, that we have been consistent in our conduct; when, after running the hazard of mortally offending the French by the punctilious observance of neutrality; after deprecating the wrath of the English by every possible act of government; after the request for the suspension of a settlement at Presqu’ Isle from has in some measure been founded on the possibility of Great Britain being roused to arms by it; we pursue measures, which threaten collision with G. Britain, and which are mixed with the blood of our fellow citizens—If this intelligence be absolutely untrue; still may not the western people strike deep into our Western army, if they should enter into serious hostility against the U.S.?
               10. If a miscarriage should befal the U.S. in the beginning, what may not be the consequence?  And if this should not happen, is it possible to foresee, what may be the effect of ten, twenty or thirty thousand of our citizens being drawn into the field against as many more. There is another enemy in the heart of the Southern States, which would not sleep, with such an opportunity of advantage.
               11. It is a fact, well known, that the parties in the U.S. are highly inflamed against each other; and that there is but one character, which keeps both in awe. As soon as the sword is drawn, nothing will be able to restrain them.
               On this subject, the souls of some good men bleed. They have often asked themselves, why they are always so jealous of military power, whenever it has been proposed to be exercised, under the form of a succour to the civil authority?  how it has happened, that with a temper, not addicted to suspicion, nor unfriendly to
                  
                  those who propose military force, they do not court the shining reputation, which is acquired by being always ready for strong measures?  This is the reason; that they are confident, that they know the ultimate sense of the people; that the will of the people must force its way in the government; that, notwithstanding the indignation, which may be raised against the insurgents; yet if measures, unnecessarily harsh, disproportionately harsh, and without a previous trial of every thing, which law and the spirit of conciliation can do, be executed, that indignation will give way, and the people will be estranged from the administration, which made the experiment. There is a second reason; one motive, assigned in argument, for calling forth the militia, has been, that a government can never be said to be established, until some signal display has manifested its power of military coercion. This maxim, if indulged, would heap curses upon the government. The strength of a government is the affection of the people; and while that is maintained, every invader, every insurgent, will as certainly count upon the fear of its strength, as if it had, with one army of citizens mowed down another.
               Let the parties then be ever kindled into action, sentiments, like these, will produce a flame, which will not terminate in a common revolution.
               Knowing, sir, as I do, the motives, which govern you in office, I was certain, that you would be anxious to mitigate, as far as you thought it practicable, the military course, which has been recommended. You have accordingly suspended the force of the preceding observations, by determining not to call forth the militia immediately to action, and to send commissioners, who may explain and adjust, if possible, the present discontents.
               The next question then is, whether the militia shall be directed to hold themselves in readiness; or shall not be summoned at all?
               It has been supposed by some gentlemen, that when reconciliation is offered with one hand, terror should be borne in the other; and that a full amnesty and oblivion shall not be granted, unless the excise laws be complied with in the fullest manner.
               With a language such as this, the overtures of peace will be considered delusive by the insurgents and the rest of the world. It will be said and believed, that the design of sending commissioners was only to gloss over hostility; to endeavour to divide;
                  
                  to sound the strength of the insurgents; to discover the most culpable persons, to be marked out for punishment; to temporize, until congress can be prevailed upon to order further force, or the western army may be at leisure from the savages, to be turned upon the insurgents; and many other suspicions will be entertained, which cannot be here enumerated. When Congress talked of some high-handed steps against G. Britain, they were disapproved, as counteracting Mr Jay’s mission; because it could not be expected, that she would be dragooned.  Human Nature will to a certain point shew itself to be the same even among the Alleghany mountains The mission will, I fear, fail; tho’ it would be to me the most grateful occurrence in life to find my prediction falsified. If it does fail, and in consequence of the disappointment the militia should be required to act, then will return that fatal train of events, which I have stated above, as being suspended for the present.
               What would be the inconvenience of delay?  The result of the mission would be known in four weeks; and the President would be master of his measures, without any previous commitment. Four weeks could not render the insurgents more formidable: that space of time might render them less so, by affording room for reflection: and the government will have a sufficient season remaining to act in—Until every peaceable attempt shall be exhausted, it is not clear to me, that as soon as the call is made, and the proclamation issued, the militia may not enter into some combinations, which will satisfy the insurgents, that they need fear nothing from them, and spread those combinations among the militia of the other states.
               My opinion therefore is, that the commissioners will be furnished with enough on the score of terror, when they announce, that the President is in possession of the certificate of the judge. It will confirm the humanity of the mission; and notwithstanding some men might pay encomiums on decision, vigour of nerves &c. &c. if the militia were to be summoned to be held in readiness, the majority would conceive the merit of the mission incomplete, if this were to be done.
               It will not, however, be supposed, that I mean that these outrages are to pass without Animadversion. No, sir. That the authority of government is to be maintained is not less my position, than that of others. But I prefer the accomplishment of this by
                  
                  every experiment of moderation in the first instance. The steps therefore, which I would recommend, are,
               1. A serious proclamation, stating the mischief, declaring the power, possessed by the executive, and announcing, that it is witheld from motives of humanity and a wish for conciliation.
               2. Commissioners, properly instructed to the same objects.
               3. If they fail in their mission, let the offenders be prosecuted according to law.
               4. If the judiciary authority is, after this, withstood, let the militia be called out.
               These appear to me, to be the only means for producing unanimity in the people; and without that unanimity government may be mortified and defeated.
               If the President shall determine to operate with the militia, it will be necessary to submit some animadversions upon the interpretation of the law. For it ought closely to be considered, whether if the combinations should disperse, the execution of process is not to be left to the marshal and his posse. But these will be deferred, until orders shall be discussed for the militia to march. I have the honor, sir, to be with the highest respect, and sincere attachment yr mo. ob. serv.
               
                  Edm: Randolph
               
            